Citation Nr: 0832630	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  The veteran's awards and medals include the Purple 
Heart Medal, Bronze Star, and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's PTSD is not productive of total 
occupational and social impairment.  The veteran is oriented 
with coherent and goal-directed speech, and he does not 
exhibit inappropriate behavior or impaired impulse control.  
He remains married and employed.

2.  The veteran engaged in combat with the enemy.

3.  Right ear hearing loss did not begin in service, within a 
year after service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Increased Rating - PTSD

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  When 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2007).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the veteran has been 
assigned a 70 percent evaluation for his service-connected 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  Diagnostic Code 9411 provides a 70 percent rating 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name. 38 C.F.R. § 4.130.

In this case, the Board finds that the 70 percent evaluation 
for the veteran's PTSD appropriately represents the severity 
of his disability picture.  The competent and credible 
evidence of record fails to show that the veteran's PTSD more 
nearly approximates total occupational and social impairment.  
At the outset, the Board acknowledges that the veteran's PTSD 
is productive of hallucinations, anxiety, depression, 
survivor's guilt, suicidal and homicidal ideation, 
sleeplessness, and isolation.  However, there is no competent 
evidence of record showing gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
an inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

Indeed, VA outpatient records dated from February 2006 to 
June 2006 reveal complaints of poor memory and concentration, 
which significantly impacted his job performance.  The 
reports also show that the veteran endorsed problems being 
around people, daily intrusive thoughts, survivor's guilt, 
nightmares, and anxiety.  Nonetheless, these reports reflect 
an absence of homicidal or suicidal ideation.  

Upon VA examination in August 2006, the veteran subjectively 
reported anxiety, panic attacks, depression, insomnia, crying 
spells, anhedonia and nightmares three to four times a week.  
He also indicated anger control problems in his work as an 
electrician.  He further reported auditory hallucinations, 
paranoia and suicidal and homicidal ideas.  The veteran noted 
that he isolated himself from others, with the exception of 
his wife.  

Objectively, however, the examiner noted that the veteran had 
logical thought processes and was coherent and relevant in 
speech, although establishing a rapport was difficult.  The 
veteran was well dressed, though unshaven.  The examiner then 
noted that the veteran had never been hospitalized and was 
working and maintaining his marriage, even though he had 
substantial interference with his social and occupational 
functioning and difficulty in sustaining motivation for 
social and occupational endeavors.  His employment picture 
had been steadily declining over the past few years.

VA medical reports in 2007 show continued treatment for PTSD.  
The reports also show that the veteran remains employed and 
married.  

As previously noted, the Board finds no support for the 
assignment of an evaluation in excess of 70 percent.  
Certainly, while the veteran is experiencing significant 
difficulty in maintaining effective work and social 
relationships, he has not demonstrated total occupational and 
social impairment.  His work was consistent enough that he 
was limited in the hours he could take off to attend group 
therapy.  Further while he has experienced some thoughts of 
suicide, he consistently denied having a plan or being 
willing to do anything that would disrupt his wife for whom 
he provided care.  It is noted that the currently assigned 70 
percent evaluation already contemplates suicidal ideation.  

Additionally, the veteran has not been shown to be a 
persistent danger to himself or others, as would be required 
to warrant a 100 percent evaluation.  The evidence also fails 
to demonstrate gross impairment in thought processes or 
communication, grossly inappropriate behavior, intermittent 
inability to perform the activities of daily living, 
disorientation to time or place, or memory loss.  Rather, the 
veteran has logical thought processes, as well as coherent 
and relevant speech.  He is able to engage in a normal range 
and variety of activities of daily living; and there is no 
showing of memory loss for names of close relatives, his own 
occupation, or his own name.  See VA examination report dated 
in August 2006.

The Board acknowledges the opinion of the VA staff 
psychiatrist who repeatedly requested that the veteran 
receive a higher rating in July 2007, December 2006, and June 
2006; however, the veteran's symptomatology simply is not 
commensurate with the criteria for a 100 percent evaluation.  

In finding that a 100 percent rating is not warranted, the 
Board has also considered the veteran's Global Assessment of 
Functioning (GAF) score of 45, assigned at the August 2006 VA 
examination.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994).  In 
this regard, GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Because suicidal ideation is already contemplated by the 
currently assigned 70 percent rating, and because the 
competent evidence fails to demonstrate severe obsessional 
rituals or inability to keep a job, the GAF score of 45 does 
not, in and of itself, warrant assignment of a 100 percent 
rating here.  Simply stated, when considered in light of the 
actual symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a higher rating for 
the veteran's PTSD.  See 38 C.F.R. § 4.126(a).

Based on the foregoing, there is no basis for an evaluation 
in excess of 70 percent for the veteran's PTSD for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment beyond that 
already contemplated in the assigned evaluation, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Discussion - Right Ear Hearing Loss

The veteran seeks service connection for right ear hearing 
loss.  He attributes his hearing loss to service.  

In this regard, the Board initially acknowledges that a 
current diagnosis of right ear hearing loss is of record.  On 
audiological evaluation in 2004, pure tone thresholds at the 
tested frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
were 30, 20, 35, 35 and 50 decibels in the right ear, 
respectively.  In 2008, pure tone thresholds at the tested 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz were 30, 
25, 40, 50 and 50 decibels in the right ear, respectively.  
The Board also acknowledges that the veteran engaged in 
combat with the enemy.  The veteran was awarded a Purple 
Heart medal, Combat Infantryman Badge, and a Bronze medal.  
His service records also show that he was involved in a 
helicopter crash while on active duty.  

The provisions of 38 U.S.C.A. § 1154(b) provide that the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  As such, competent and credible 
evidence demonstrating a nexus between the veteran's current 
right ear hearing loss and service is still needed.  

This is where the veteran's claim fails.  The competent and 
credible evidence fails to etiologically relate the veteran's 
right ear hearing loss to service or any event of service.  
In fact, the service treatment records show no complaints 
regarding the veteran's right ear and indicated the veteran's 
hearing was within normal limits at his September 1971 
separation examination.  The veteran also denied hearing loss 
in a report of medical history completed at that time.  
Thereafter, the post-service records are silent for many 
years after service. 

As noted above, in August 2004, VA audiological evaluation 
revealed hearing loss.  The examiner considered it to be mild 
to borderline moderate sensorineural hearing loss.  January 
2008 VA audiological evaluation also revealed right ear 
hearing loss and definitely noted that it was not caused by 
or in any way the result of the veteran's military service.  

As such, after carefully evaluating the relevant evidence, 
the Board finds that the veteran's right ear hearing loss is 
not causally related to active service.  There is no evidence 
that a chronic right ear hearing disability began in service 
or manifested to a compensable degree within a year after 
service.  Rather, the record shows a hearing disability was 
first noted in 2004, 33 years after service.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that the veteran is competent to 
discuss his experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, continuity has not been established, either 
through the competent medical evidence or through the 
veteran's contentions.  Moreover, the evidence of record does 
not contain any competent opinion causally relating the 
hearing loss to active service.  In fact, the VA examiner's 
opinion in January 2008 expressly rejects a causal 
relationship between the hearing disability and his time in 
service.  

The VA opinion is highly probative because it was based upon 
audiometric examination of the veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board again acknowledges the veteran's service and his 
contention that his hearing loss began during service.  His 
opinion does not constitute competent medical evidence of 
causation, however.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for right ear hearing loss, and the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By letter dated in April 2006, before the initial original 
adjudication of the claim, the veteran was afforded the above 
referenced notice.  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.   Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   A February 2007 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the February 
2007 Statement of the Case.   Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).   In any event, because service 
connection for right ear hearing loss is denied, any 
questions regarding a disability rating and effective date 
are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.   
All available service treatment records were obtained.   
There is no identified relevant evidence that has not been 
accounted for.   The veteran was afforded a VA examination in 
January 2008 to determine the nature and etiology of the 
right ear hearing loss. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.   Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.   
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER


An evaluation in excess of 70 percent for PTSD is denied.

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


